Exhibit 10.73
May 2009
NUCRYST Pharmaceuticals Corp.
Board Compensation

                           
 
            Category     NUCRYST Plan     Annual Value (approx.)
 
                         
 
           
Initial Equity Grant
    5,000 Restricted Shares     n/a (1)
 
    (immediate vesting, with 1,000 available for sale in      
 
    1 year and 4,000 to be held for duration of board service)      
 
    8,000 Stock Options      
 
                         
 
           
Annual Retainer
    $15,000     $5,000
(Paid quarterly excluding
           
Chairman of the Board)
           
 
                         
 
           
Board Meeting Fees
    $2,000/meeting     $12,000 (assumes 6 meetings/year)
(including telephone meetings)
           
 
                         
 
           
Annual Stock Award
    3,000 Restricted Shares     $2,750(2)
 
    (50% vest after 1 year and 50% after second year)    
 
 
    2,000 Stock Options     Total Annual Board Comp. - $29,750 [TBD – based
 
          on share price change]
 
                         
 
           
Chairman of the Board Retainer
    $100,000     $100,000
(Paid quarterly and in lieu of board and committee meeting fees)
           
 
                         
 
           
Committee Chair Annual Retainer
    $7,500 for Audit     $7,500 Audit Chair
(Paid quarterly)
    $5,000 for Governance, Nominating & Compensation     $5,000 Governance,
Nominating and Compensation Chair
 
                         
 
           
Committee Meeting Fees
    Audit     Assumes 6 Audit Committee Meetings per year
(including telephone meetings)
         Chair – $1,500/meeting     Chair – $9,000
 
         Member – $1,200/meeting     Member – $7,200
 
    Governance, Nominating and Compensation Committee     Assumes 4 Governance,
Nominating and Compensation
 
         Chair – $1,000/meeting     Committee meetings per year for
 
         Member – $800/meeting     Chair – $4,000
 
          Member – $3,200
 
         
 
 
          Total Annual Committee Comp. – $19,700
 
         
 
 
          Total Annual Compensation – $49,450
 
                         
 
           
Special Committee
    $15,000 Special Committee Chair Retainer     Special Committee fees not
included with Annual Compensation as
 
    $10,000 Special Committee Member Retainer     they are one time fees paid to
the Special Committee Chair and
 
    $2,000/meeting for Chair & Member     members of the committee when a
Special Committee is required.
 
                         

 



--------------------------------------------------------------------------------



 



                           
 
            Category     NUCRYST Plan     Annual Value (approx.)
 
                         
 
            Travel Fees     $1,000.00 for travel involving airtime of greater
than 4 hours one way in North America       $2,000.00 for travel involving
airtime of greater than 4 hours one way from another continent
 
                         
 
           
Additional Fees
    $2,000 per day plus      
(For additional board work performed
    $1,000.00 for travel involving airtime of greater than 4 hours one way in
North America
at the request of the Board)
    $2,000.00 for travel involving airtime of greater than 4 hours one way from
another continent
 
                         

(1)   The initial equity grant is not included in annual compensation however
has an approximate value of $8,000.00 based on a share price of $0.55 as of
May 13, 2009.

(2)   Approximate value of equity is based on share price of $0.55 as of May 13,
2009, and values restricted shares at face value and options at 0.333 of current
share price.

Notes:

(1)   Directors are required to hold minimum equity equal in value to 2.5 times
the annual retainer, which equates to $37,500. For purposes of this calculation,
common and restricted shares are included, but options are not. Directors have
3 years to achieve this minimum ownership level.

(2)   The company has available to it a deferred share unit plan whereby
directors may elect to receive DSUs in lieu of cash fees (retainers and meeting
fees). This form of compensation will not likely be utilized for the 2009
calendar year.

 